UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53435 ASPA GOLD CORP. (Formerly, Renaissance BioEnergy Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 36101 Bob Hope Dr., Suite E5-238 Rancho Mirage, California 92270 (Address of principal executive offices, including zip code.) 760-660-4804 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X ] NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 199,138,370 shares of common stockas of May 10, 2011. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS 3 Balance Sheets as of February 28, 2011 (unaudited) and May 31, 2010 3 Unaudited Statements of Operations for the three and nine month periods ended February 28, 2011 and February 28, 2010 and the period from November 18, 2010 (inception) to February 28, 2011 4 Unaudited Statements of Cash Flows for the nine month periods ended February 28, 2011 and February 28, 2010 and the period from November 18, 2010 (inception) to February 28, 2011 6 Condensed Notes to Interim Financial Statements 8 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4 Controls and Procedures 22 PART II OTHER INFORMATION 23 ITEM 1A Risk Factors 23 ITEM 6 Exhibits 23 INDEX TO EXHIBITS 23 SIGNATURES 24 2 ITEM 1.FINANCIAL STATEMENTS ASPA Gold Corp. fka Renaissance BioEnergy Inc. An Exploration Stage Enterprise) BALANCE SHEETS February 28, (unaudited) May 31, ASSETS CURRENT ASSETS Cash (bank overdraft) $ ) $ Deferred expenses, principally deferred compensation Total Current Assets OTHER ASSETS Deferred compensation - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Mining work expenditures and royalties payable - Accrued interest payable Accrued officers and directors compensation - Advance from officer/director - Line of credit, related party - Notes payable, net Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.00001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value; 3,000,000,000 shares authorized, 199,138,370 and 258,948,888 shares issued and outstanding, respectively Common stock to be issued - Additional paid in capital Deficit accumulated prior to exploration stage ) ) Deficit accumulated during the exploration stage - Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying condensed notes to the interim financial statements. 3 ASPA Gold Corp. fka Renaissance BioEnergy,Inc. (An Exploration Stage Enterprise) STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended November 18, (Inception) to February 28, February 28, February 28, $
